DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A in the reply filed on June 1, 2022 is acknowledged.  Claims 12-31, 39-42, and 47-66 are canceled.  Claims 1-11, 32-38, 43-46, and 67-69 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 32-38, 43-46, and 67-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1, 32, 37-38, 43, 67, and 69 include the limitation “non-spectral detector,” however this description is vague and unclear as to what type of detector comprises a non-spectral detector.  For examination purposes, this limitation was interpreted to mean a detector that measures intensity of light over a period of time, regardless of the wavelength.
Claims 2-11, 33-36, 44-46, 68 are also rejected based on their dependency to claims 1, 32, and 43, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 32-38, 43-46, and 67-69 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WIPO Publication No. WO 2016/075639 ("Belchior").
Regarding claim 1, Belchior discloses a system (Fig. 1) for the determination of an output characteristic of a light source (1, Fig. 1), the system comprising: 
a) a light collector (2, Fig. 1, paragraph [0039], receptacle for subjecting to light source functions as a light collector); 
b) a light detector (3, Fig. 1) configured to produce a signal (paragraph [0036], sensor response is a voltage) from the light collector (2, Fig. 1, paragraph [0036]); and 
c) a computer (7, Fig. 1, paragraphs [0037]-[0038]) programmed to provide the output characteristic of the light source (exposure time, paragraphs [0038]-[0040]) from the signal produced by the light detector (3, Fig. 1, paragraph [0048]), 
wherein the light detector (3, Fig. 1) is non-spectral (sensor measures intensity over a period of time, paragraphs [0036],[0045], [0048], Table 1) or the computer is programmed with a neural network (artificial neural networks, paragraphs [0037], [0041]) to provide the output characteristic of the light source (exposure time, paragraph [0038]) from input data corresponding to the signal produced by the light detector (3, Fig. 1, paragraph [0048]).  
Regarding claim 2, Belchior discloses the system of claim 1, wherein the computer (7, Fig. 1) is programmed with the neural network (artificial neural networks, paragraphs [0037], [0041]).  
Regarding claim 3, Belchior discloses the system of claim 2, wherein the neural network is trained with the spectral profiles of a plurality of light sources (paragraph [0030], Table 4, literature data used for network training) including the light source (paragraphs [0022], [0049], training with lab tests using the light source).  
Regarding claim 4, Belchior discloses the system of claim 2, wherein the neural network is further trained with a plurality of input values for an optical characteristic of the light detector (3, Fig. 1, Table 3, paragraph [0040], paragraph [0020], training uses known input and output data, and input data is the light detector response, paragraphs [0038], [0044], [0048]).  
Regarding claim 5, Belchior discloses the system of claim 4, wherein the optical characteristic is the responsivity curve of the light detector (3, Fig. 1, Table 3, paragraph [0040], input data is the light detector response, paragraphs [0038], [0044], [0048]).  
Regarding claim 7, Belchior discloses the system of claim 1, further comprising a mobile device (Fig. 5) that communicates with the computer (7, Fig. 1) to provide the output characteristic of the light source (exposure time, paragraph [0038]).  
Regarding claim 8, Belchior discloses the system of claim 7, wherein the mobile device (Fig. 5) is a handheld device (Fig. 5, paragraphs [0032], [0042] device is handheld as it is used by dentists).  
Regarding claim 9, Belchior discloses the system of claim 1, wherein the light detector (3, Fig. 1) is a photodiode (paragraphs [0036], [0048]), a photomultiplier tube, a CCD array, a CMOS sensor, a thermopile, or a photovoltaic device.  
Regarding claim 10, Belchior discloses the system of claim 1, wherein the computer (7, Fig. 1) communicates wirelessly (paragraph [0040]) with the light detector (3, Fig. 1).  
Regarding claim 11, Belchior discloses the system of claim 1, wherein the output characteristic is output power, output energy, output flux, a calculated spectrum, irradiance, calculated light source age, or calculated exposure time (required exposure time, paragraphs [0038]-[0040]).  
Regarding claim 32, Belchior discloses a method of determining an output characteristic of a light source, comprising: 
a) collecting light from a light source (1, Fig. 1, emits light, paragraph [0042]) with a light collector (2, Fig. 1, paragraph [0039], receptacle for subjecting to light source) and light detector (3, Fig. 1) to produce a signal (paragraph [0036], sensor response is a voltage); 
b) sending the signal to a computer (7, Fig. 1, paragraphs [0037]-[0038]) programmed to determine the output characteristic of the light source (exposure time, paragraphs [0038]-[0040]); and 
c) providing the output characteristic (exposure time, paragraphs [0038]-[0040]) to a user (user, paragraph [0032]), wherein the light detector (3, Fig. 1) is non-spectral (sensor measures intensity over a period of time, paragraphs [0036],[0045], [0048], Table 1) or wherein the computer (7, Fig. 1) is programmed with a neural network (artificial neural networks, paragraphs [0037], [0041]).  
Regarding claim 33, Belchior discloses the method of claim 32, wherein the computer (7, Fig. 1) communicates wirelessly (paragraph [0040]) to the light detector (3, Fig. 1).  
Regarding claim 34, Belchior discloses the method of claim 33, wherein the computer (7, Fig. 1) communicates wirelessly (paragraph [0040]) with the mobile device (Fig. 5).  
Regarding claim 35, Belchior discloses the method of claim 34, wherein the mobile device (Fig. 5) is a handheld device (Fig. 5, paragraphs [0032], [0042] device is handheld as it is used by dentists).  
 	Regarding claim 36, Belchior discloses the method of claim 32, wherein the output characteristic is output power, output energy, output flux, a calculated spectrum, irradiance, calculated light source age, or calculated exposure time (required exposure time, paragraphs [0038]-[0040]).  
Regarding claim 37, Belchior discloses the method of claim 32, wherein the light detector (3, Fig. 1) is a non-spectral light detector (sensor measures intensity over a period of time, paragraphs [0036],[0045], [0048], Table 1).  
Regarding claim 38, Belchior discloses the method of claim 37, wherein the signal produced from the non-spectral light detector (3, Fig. 1, sensor measures intensity over a period of time, paragraphs [0036], [0045], [0048], Table 1) is a voltage (paragraph [0036]).  
Regarding claim 43, Belchior discloses a method of determining an output characteristic of a light source, comprising: 
a) receiving a signal (paragraph [0038], digitized voltage signal) from light collected from a light source (1, Fig. 1) with a light collector (2, Fig. 1) and light detector (3, Fig. 1); and 
b) using the signal in a computer (7, Fig. 1) programmed to determine the output characteristic of the light source (exposure time, paragraphs [0038]-[0040]), wherein the light detector (3, Fig. 1) is non-spectral (sensor measures intensity over a period of time, paragraphs [0036],[0045], [0048], Table 1) or wherein the computer is programmed with a neural network (artificial neural networks, paragraphs [0037], [0041]).  
Regarding claim 44, Belchior discloses the method of claim 43, further comprising providing the output characteristic (exposure time, paragraphs [0038]-[0040]) to a user (user, paragraph [0032]).  
Regarding claim 45, Belchior discloses the method of claim 43, wherein the output characteristic is output power, output energy, output flux, a calculated spectrum, irradiance, calculated light source age, or calculated exposure time (required exposure time, paragraphs [0038]-[0040]).  
Regarding claim 46, Belchior discloses the method of claim 43, wherein the computer (7, Fig. 1) is programmed with the neural network (artificial neural networks, paragraphs [0037], [0041]).  
Regarding claim 67, Belchior discloses the system of claim 1, wherein the light detector (3, Fig. 1) is non-spectral (sensor measures intensity over a period of time, paragraphs [0036],[0045], [0048], Table 1).  
Regarding claim 68, Belchior discloses the method of claim 32, wherein the computer (7, Fig. 1) is programmed with a neural network (artificial neural networks, paragraphs [0037], [0041]).  
Regarding claim 69, Belchior discloses the method of claim 43, wherein the light detector (3, Fig. 1) is non-spectral (sensor measures intensity over a period of time, paragraphs [0036], [0045], [0048], Table 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Belchior in view of U.S. Patent Publication No. 2012/0266740 ("Hilbish").
Regarding claim 6, Belchior discloses the system of claim 2, but does not disclose that the input data for the neural network is normalized to values between 0-1.  
However, Hilbish discloses input data for the neural network is normalized to values between 0-1 (Fig. 10, paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to normalize the input data as disclosed by Hilbish in the device Belchior in order to reduce the input space into the neural network which allows for greater efficiency with respect to propagation of data through the network.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/             Examiner, Art Unit 2878   





/GEORGIA Y EPPS/             Supervisory Patent Examiner, Art Unit 2878